COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER REGARDING DOCUMENTS FILED IN CASE
                               STAYED FOR BANKRUPTCY

Appellate case name:        Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi
Appellate case number:      01-18-00425-CV
Trial court case number:    13-DCV-206211
Trial court:                505th District Court of Fort Bend County

       On January 17, 2020, appellant, Hani Hafiz Ibrahim Qutiefan, filed a letter with
the Clerk of this Court “requesting an automatic stay” of this appeal, as appellant “filed
bankruptcy in the US bankruptcy court of Downtown HOUSTON, TEXAS.” On January
28, 2020, we issued an order striking appellant’s notice letter, advising appellant that the
letter failed to include all information requested by the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 8.1. The January 28, 2020 order further ordered
appellant to file a notice of bankruptcy in compliance with Texas Rule of Appellate
Procedure 8.1. Appellant has not filed any document in response to the January 28, 2020
order.
       Because appellant has failed to file any further documentation regarding the
purported bankruptcy proceeding, we abate the appeal. This appeal is stayed pursuant to
the court records filed by appellant alleging that a bankruptcy petition has been filed in
the United States Bankruptcy Court for the Southern District of Texas. See 11 U.S.C. §
362(a) (automatic stay in bankruptcy). Until the parties notify the Court that the
bankruptcy has concluded and move to reinstate the case, the Court will take no further
action other than to receive and hold any documents tendered during the period of
suspension. See TEX. R. APP. P. 8.2 (bankruptcy suspends “the appeal” from date
bankruptcy petition was filed until court reinstates or severs appeal in accordance with
federal law).
       Unless a party successfully moves to reinstate the appeal or sever the appeal with
respect to the bankrupt party, this appeal is abated and will be an inactive case on the
Court’s docket. See TEX. R. APP. P. 8.3.
Judge’s signature: ____/s/ Evelyn V. Keyes_______
                    Acting individually     Acting for the Court


Date: _May 7, 2020_____